                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


SEAN WESLEY
                                                                       CIVIL ACTION

VERSUS
                                                                       18-976-SDD-EWD

JAMES LEBLANC, ET AL

                                          RULING

        The Court has carefully considered the Complaint filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin WiIder-Doomes dated November 5, 2019, to which two objections3

were filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, Plaintiff's action is hereby DISMISSED WITH PREJUDICE as

frivolous and malicious under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

        IT IS FURTHER ORDERED that Plaintiff's pending motions4 are hereby DENIED

AS MOOT.
                                                          ,2
        Signed in Baton Rouge, Louisiana on December^, 2019.




                                      CHIEF JUD^£ SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA

1 Rec. Doc. 1.
2Rec. Doc. 13.
3 Rec. Docs. 14 and 15.
4 Rec. Docs. 6 and 7.
